Citation Nr: 1624700	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-34 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability to include hypertension.

2.  Entitlement to service connection for bilateral ankle disability.

3.  Entitlement to service connection for bilateral foot disability.
 
4.  Entitlement to service connection for a skin rash disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1974 and from June 1974 to March 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2015 the Board remanded these issues for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  The Veteran does not have a current cardiovascular disability other than hypertension.

2.  Hypertension was not manifest in service, was not manifest within one year of separation and is not related to service.

3.  The Veteran does not have a current bilateral ankle disability.

4.  The Veteran does not have a current bilateral foot disability.

5.  The preponderance of the evidence is against a finding that a skin rash disability is related to service. 


CONCLUSIONS OF LAW

1.  A cardiovascular disability to include hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A bilateral ankle disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  A bilateral foot disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  A skin rash disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this appeal, the RO provided notice to the Veteran in a September 2009 letter, prior to the date of the issuance of the appealed November 2009 rating decision.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, per the May 2015 Board remand instructions, the Veteran was afforded VA examinations in June 2015 for his claimed disabilities.  The reports of the June 2015 VA examinations, with an addendum opinion provided in July 2015, reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Thus, the Board finds that the June 2015 VA examination reports and addendum are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

In light of the above, the Board finds that the RO substantially complied with the April 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include hypertension may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

I.  Cardiovascular Disability to Include Hypertension

The Veteran seeks service connection for a heart disability, and his written statements referred to a diagnosis of systolic heart murmur consistent with mitral regurgitation in service in October 1974.  While recent treatment records do not reflect a heart murmur, the Veteran's representative has asserted that his heart disability continues and causes him pain and limitation of function to the present time.  The record shows an ongoing diagnosis of hypertension.  As noted in the May 2015 Board remand, the nature of the claim is broadly construed to include consideration of hypertension in relation to a heart claim, consistent with the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

Regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

On his June 1972 examination, the Veteran's blood pressure reading was 130/80.

On his April 1974 separation examination, the Veteran's blood pressure reading was 122/80.

On a September 1974 service treatment record, the Veteran's blood pressure reading was 130/80.

An October 1974 service treatment record indicated that a diagnosis of heart murmur was felt to be on the basis of mitral regurgitation.  The diagnosis was mitral regurgitation. 

On a November 1976 service treatment record, the Veteran's blood pressure reading was 122/76.

On an August 1979 service treatment record, the Veteran's blood pressure reading was 112/70.

On a January 1980 service treatment record, the Veteran's blood pressure reading was 130/70.

A July 2009 VA treatment record noted a diagnosis of controlled hypertension.  The treatment record also indicated that the Veteran had been diagnosed with elevated blood pressure 6 months ago.

A February 2010 VA treatment note indicated that there was no heart murmur.

Per the May 2015 Board remand instructions, the Veteran underwent a VA examination in June 2015.  The examiner noted that the Veteran was diagnosed with hypertension with an unknown onset.  However, the Veteran had been taking medication for 10 years.  The current available medical records indicated that it began in 2009 but the Veteran reported that he had been diagnosed with hypertension longer since that.  The examiner also noted that the Veteran had not been diagnosed with a heart condition.  While in service the Veteran had surgery for a ganglion cyst and it was noted that the Veteran had a systolic murmur possibly from mitral regurgitation.  However, there was no medical work up regarding this and the Veteran's medical records have been silent for a heart murmur.  There are no current findings of murmur despite numerous cardiac auscultations recorded.  On examination, his heart rhythm and heart sounds were normal.  

The VA examiner in a June 2015 addendum opinion indicated that while the Veteran had been worked up by VA cardiology since 2010, none of the currently available medical records have diagnosed a heart murmur.  The examiner noted that if the Veteran at one time had a heart murmur in service, it currently was not heard based upon review of numerous medical records in which the heart had been auscultated.  Notably, the Veteran had a perfusion scan and stress test in 2010 in which the cardiologist noted no murmur and concluded that it was a normal maximal exercise stress test.  The Veteran was never diagnosed with mitral regurgitation rather the examiner who reported the murmur in 1974 only noted that there was "probable mitral regurgitation".  This however was not confirmed with any diagnostic studies.  The examiner opined that the Veteran did not currently have a cardiac disability and that consequently, his hypertension was not the result of any incident in service.

Considering the claim for service connection for a cardiovascular disability to include hypertension, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

Regarding a cardiovascular disability, while service treatment records noted a possible heart murmur, the Board finds that the most competent evidence of record demonstrates that neither a heart murmur nor a heard disability have been shown by competent evidence at any time during the pendency of this appeal.

As noted above, an October 1974 service treatment record indicated that a diagnosis of heart murmur was felt to be on the basis of mitral regurgitation.  However, despite these in-service findings, the Board notes that these findings appear to have been limited to service as there were no such finding since that time.

Furthermore, a review of the record is negative for any current diagnosed heart disability.  The June 2015 VA examiner specifically addressed the Veteran's in-service heart complaints when noting that while the Veteran's service treatment records revealed a systolic murmur possibly from mitral regurgitation, there was no medical work up regarding this and the Veteran's medical records have been silent for a heart murmur.  The examiner specifically determined that the Veteran had not been diagnosed with a heart condition as there were no current findings of murmur despite numerous cardiac auscultations recorded and on examination, his heart rhythm and heart sounds were normal.  

In this instance, the Board finds that the June 2015 VA examiner's opinion to be probative.  The June 2015 VA examiner had the benefit of a review of the Veteran's claims file, and provided a detailed rationale which explained why the Veteran did not have a current diagnosis of a heart condition.

For these reasons the Board finds the June 2015 VA examiner's opinions to be the most probative regarding the issue of whether the Veteran has a current heart disability.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Accordingly, the medical evidence of record does not support a current diagnosis of the claimed heart disability. 

Regarding hypertension, as there is a current diagnosis of hypertension, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In this instance however, service connection for hypertension on a presumptive basis is not warranted as the record does not show evidence of hypertension within one year of the Veteran's separation from active duty.  In this regard, the first evidence of possible hypertension is a July 2009 VA treatment report which noted that the Veteran had been diagnosed with elevated blood pressure 6 months ago.  While the Veteran indicated that he had been diagnosed with hypertension before this and had been placed on medication for over 10 years, there is no indication that he was diagnosed with hypertension within a year of his separation from service.  Accordingly, service connection for hypertension on a presumptive basis is not warranted.  

Regarding service connection on a direct basis, the Board notes that the Veteran's service treatment records are negative for complaints or treatments of hypertension or elevated blood pressure.  

Notably, for hypertension, regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Again, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hypertension disability and he was not diagnosed with hypertension until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current hypertension disability is etiologically related to the Veteran's military service on a direct basis.  As noted above, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hypertension disability.  

Additionally, the only medical opinion addressing the etiology of the hypertension disability weighs against the claim as the June 2015 VA examiner concluded that the Veteran's hypertension was not the result of any incident in service. 

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

In sum, the Board finds that service connection for a cardiovascular disability to include hypertension must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

II.  Foot and Ankle

An October 1978 service treatment report noted that the Veteran presented with complaints of painful feet.  He was prescribed arch supports but there were no abnormalities on examination.

A December 1978 service treatment record noted reports of pain in the arches of feet and strain of the bilateral anterior tibialis muscles.  The podiatric examination noted no abnormalities.  

The Veteran underwent a VA examination in June 2015.  The examiner noted that the Veteran had a remote history of bilateral tibialis muscle strain in 1978.  The Veteran reported painful bilateral ankles and feet since his service.  The examiner noted that the Veteran's bilateral foot condition precluded physical occupations on uneven terrain but did not preclude mild to moderate physical occupations or sedentary occupations.

The examiner noted that the Veteran had 2 entries in his October 1978 service treatment records where he was seen with painful feet with radiation to his ankles.  He was referred to podiatry and the examination was unremarkable as the Veteran had normal arches.  Inserts were issued and he was diagnosed with bilateral tibialis muscle strain.  The examiner noted that this was 31 years prior to his claim for a bilateral foot/ankle condition and there was no nexus found over the 31 years from this service entry.  There was no chronicity of foot/ankle problems established in service.  It was less likely than not that the Veteran's 1978 treatment for foot and ankle conditions are related to any current foot and ankle condition as the current available medical records are silent for any current diagnosis of a foot or ankle condition.

Under the circumstances of this case, the Board concludes that service connection is not warranted for a bilateral ankle or a bilateral foot disability as the Veteran has not been shown to have current bilateral ankle or a bilateral foot disability.

The Veteran's service treatment records clearly show that he had multiple complaints of foot pain in service.  Specifically, 2 entries in his October 1978 service treatment records demonstrate that he was seen with painful feet with radiation to his ankles.  He was referred to podiatry where the examination was unremarkable and he was diagnosed with bilateral tibialis muscle strain.  However, the foot and ankle complaints appeared to be acute as there were no diagnoses of a chronic bilateral foot or bilateral ankle disability.

As noted above, the VA treatment records and VA examination have demonstrated diagnoses of bilateral foot and bilateral ankle pain.  However, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).

Furthermore, the June 2015 VA examiner specifically determined that there was no chronicity of foot/ankle problems established in service and that it was less likely than not that the Veteran's 1978 treatment for foot and ankle conditions were related to any current foot and ankle condition as the current available medical records are silent for any current diagnosis of a foot or ankle condition.

Accordingly, the medical evidence of record does not support a current diagnosis of the claimed bilateral ankle or bilateral foot disabilities. 

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claims for service connection for bilateral ankle and bilateral foot disabilities must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

III.  Skin Rash

The Veteran's service treatment records note that in May 1976 the Veteran was diagnosed with athlete's foot.  In August 1979, the Veteran received treatment for a rash in the groin area.

A July 2009 VA treatment record noted a past medical history of tinea pedis and tinea unguium.

The Veteran underwent a VA examination in June 2015.  The examiner noted that the Veteran had diagnoses of tinea pedis and tinea unguium with an onset of 2009.  The Veteran reported a history of tinea pedis and tinea unguium which waxed and waned.  The examiner noted that the Veteran's in-service rash was tinea cruris which was related to the groin.  His current skin condition, a rash which was tinea and pedia and tinea unguium, was on the feet and toenails.  He did not have a diagnosis of tinea cruris in his available medical records. 

In a July 2015 addendum opinion, the VA examiner opined that the Veteran's current tinea pedis and tinea unguium were less likely than not related to his service which was 31 years prior to the diagnosis.  There was no documentation post-service to establish a nexus until the diagnoses were given in 2009 and there was no documentation of tinea pedis or tinea unguium in service.  This was a common skin fungus that came and went among the general population.

Considering the claims for service connection for a skin rash disability, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

As there are current diagnoses of tinea pedis and tinea unguium, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that the Veteran's service treatment records demonstrate that the Veteran was diagnosed with athlete's foot and also received treatment for a rash in the groin area.  Despite these complaints, the service treatment records, however, were negative for any or diagnoses of any chronic skin rash disability.  The record reflects that his rash complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  

The Board finds that the weight of the evidence is against a finding that the Veteran's current skin rash disability is etiologically related to the Veteran's military service.  In fact, the only medical opinion addressing the etiology of the skin rash disability weighs against the claim as the June 2015 VA examiner concluded that the Veteran's current tinea pedis and tinea unguium were less likely than not related to his service.  The examiner in a July 2015 addendum noted that there was no documentation post-service to establish a nexus until the diagnoses were given in 2009 and there was no documentation of tinea pedis or tinea unguium in service as this was a common skin fungus that came and went among the general population.

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

In sum, the Board finds that service connection for a skin rash disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

IV.  All Disabilities

The Board notes the Veteran's contentions regarding the presence and etiology of his claimed bilateral ankle, bilateral foot, a cardiovascular disability to include hypertension, and skin rash disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that a bilateral ankle, bilateral foot, a cardiovascular disability to include hypertension, and skin rash disabilities are not disabilities subject to lay diagnosis as these diagnoses requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the bilateral ankle, bilateral foot, a cardiovascular disability to include hypertension, and skin rash etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiner provided detailed rationales in support of her opinions and cited to the relevant evidence.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  


ORDER

Entitlement to service connection for a cardiovascular disability to include hypertension is denied.
 
Entitlement to service connection for bilateral ankle disability is denied.

Entitlement to service connection for bilateral foot disability is denied.

Entitlement to service connection for a skin rash disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


